[Cite as In re W.W., 2013-Ohio-827.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98784



                                       IN RE: W.W.
                 [APPEAL BY CUYAHOGA SUPPORT
             ENFORCEMENT AGENCY N.K.A. CUYAHOGA
               COUNTY JOB AND FAMILY SERVICES]




                                        JUDGMENT:
                                         AFFIRMED


                                      Civil Appeal from the
                                    Juvenile Division of the
                             Cuyahoga County Court of Common Pleas
                                    Case No. AD-96992921

             BEFORE:          Blackmon, J., Celebrezze, P.J., and Kilbane, J.

             RELEASED AND JOURNALIZED:                       March 7, 2013
ATTORNEYS FOR APPELLANT

For Cuyahoga Support Enforcement Agency N.K.A.
Cuyahoga County Job and Family Services

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Joseph C. Young
C.J.F.S.
Assistant County Prosecutor
P. O. Box 93894
Cleveland, Ohio 44101-5984

FOR APPELLEES

C.C., Pro Se
1311 West 25 Street, #356
Cleveland, Ohio 44113

B.K., Pro Se
11623 Lenacrave Avenue (Up)
Cleveland, Ohio 44105
PATRICIA ANN BLACKMON, J.:

      {¶1} Appellant Child Support Enforcement Agency 1 (“CSEA”) appeals the

juvenile court’s dismissal of its motion to establish a child support order in favor of

W.W.2 and assigns the following error for our review:

      I. The trial court erred and abused its discretion by failing to issue a
      child support order as required by statute and instead dismissing the
      matter based on a claimed lack of jurisdiction.

      {¶2} Having reviewed the record and pertinent law, we affirm the juvenile

court’s decision. The apposite facts follow.

      {¶3} On August 19, 1996, Cuyahoga County Department of Children and Family

Services (“CCDCFS”) filed a complaint alleging that W.W., born October 26, 1993, was

neglected.    Pursuant to journal entry dated January 23, 1997, the juvenile court

committed W.W. to the temporary custody of CCDCFS.

      {¶4} On July 10, 1997, CCDCFS filed a motion to modify temporary custody to

legal custody. On August 6, 1997, the juvenile court granted CCDCFS’s motion to

modify temporary custody and thereby vested legal custody in W.W.’s paternal

grandparents G.K. and B.K.

      {¶5} On October 30, 2007, CSEA filed a motion to establish a child support

order for W.W.’s benefit. CSEA served defendant C.C., the biological mother, and


      Cuyahoga Support Enforcement Agency is now known as Cuyahoga County
      1

Job and family Services.
      2
        The parties are referred to by their initials in accordance with this court’s
policy regarding non-disclosure of identities in juvenile cases.
plaintiff B.K., the legal custodian, by certified mail.      When the certified mail was

returned unclaimed from both C.C. and B.K., CSEA served both parties by ordinary mail.



       {¶6} On May 17, 2012, the matter was considered without a hearing, and the

following day the magistrate issued a journal entry denying CSEA’s motion to establish a

child support order on the grounds that W.W. had reached the age of majority. CSEA

immediately filed a motion to set aside the journal entry, which the juvenile court denied.



       {¶7} CSEA then filed a motion for order on the grounds that the journal entry of

May 18, 2012, which was a magistrate’s decision, did not result in a final appealable

order, because there was no evidence that it was independently reviewed and adopted by

the juvenile court.   On August 7, 2012, the juvenile court granted CSEA’s motion for

order by approving and adopting the magistrate’s decision filed May 17, 2012.

                                   Lack of Jurisdiction

       {¶8} In the sole assigned error, CSEA argues the juvenile court erred in denying

its motion to establish a child support order on W.W.’s behalf for lack of jurisdiction.

       {¶9} “Subject matter jurisdiction is the power conferred on a court to decide a

particular matter on its merits and render an enforceable judgment over the action.”

Cleveland v. Abrams, 8th Dist. Nos. 92843 and 92844, 2010-Ohio-662, quoting Udelson

v. Udelson, 8th Dist. No. 92717, 2009-Ohio-6462. We review a trial court’s dismissal

for lack of subject matter jurisdiction de novo. Id. In conducting a de novo review, this
court conducts an independent review of the record and does not defer to the trial court’s

decision. State v. Gilbert, 8th Dist. No. 90856, 2009-Ohio-607, citing State v. Perry, 8th

Dist. No. 89819, 2008-Ohio-2368.

       {¶10} In the instant case, in denying CSEA’s motion, the juvenile court stated in

pertinent part as follows:

       * * * The motion for support filed on October 30, 2007 has never been
       set for hearing or resolution. The motion came to the attention of the
       Court on May 17, 2012. At this time, the child, [W.W.] had turned 18
       years of age and the Court no longer has jurisdiction to determine child
       support in this matter. The Court therefore dismisses this matter for
       a lack of jurisdiction * * *. Journal Entry, August 7, 2012.

       {¶11}   Preliminarily, we note, pursuant to R.C. 2151.23(B)(4), the juvenile court

has original jurisdiction to hear and determine an application for an award of support for a

child, if the child is not a ward of another court. Elzey v. Springer, 12th Dist. No.

CA2003-04-005, 2004-Ohio-1373. R.C. 2151.011 defines “child” as a person who is

under 18 years of age. Id. Further, R.C. 3109.01 identifies the age of majority as, “[a]ll

persons of the age of eighteen years or more, who are under no legal disability ***.”

CSEA ex rel. Spencer v. Gatten, 8th Dist. No. 89398, 2007-Ohio-4071.

       {¶12}   Thus, once a child attains the age of majority, he or she is no longer a

“child” within the meaning of the statute. Consequently, a court is usually without

jurisdiction to order a parent to support a child once that child reaches the age of majority.

 McIntyre v. McIntyre, 7th Dist. No. 03 CO 63, 2005-Ohio-7083, citing Maphet v.

Heiselman, 13 Ohio App.3d 278, 279, 469 N.E.2d 92 (1984 12th Dist.).
       {¶13} Here, W.W. had reached the age of majority by the time CSEA’s motion to

establish child support was considered.         As such, the juvenile court was without

jurisdiction to hear and determine child support in the matter.       We acknowledge that

more than four years had elapsed from the time CSEA filed the motion and when it was

considered by the magistrate. In addition, there is no indication why the motion lay

dormant on the docket for so long or why CSEA made no efforts to prompt a hearing of

the matter during this four-year time span.

       {¶14}    Nonetheless, CSEA insists that the juvenile court’s duty to issue a child

support order had not abated by this delay or by W.W. reaching the age of majority in the

intervening years.

       {¶15}    However, the present matter is unlike the line of cases where a now adult

child files an action for the award of retroactive child support in conjunction with a

parentage action.       See Carnes v. Kemp, 104 Ohio St.3d 629, 2004-Ohio-7107, 821

N.E.2d 180. In the instant case, CSEA, a third party, filed what now amounts to a

complaint for retroactive child support, but without a parentage action, and therefore, the

holding in Carnes and the other cases holding likewise is inapplicable.

       {¶16} Based on the foregoing, the juvenile court properly dismissed the matter for

lack of jurisdiction.    Accordingly, we overrule the sole assigned error.

       {¶17}    Judgment affirmed.

       It is ordered that appellees recover of appellant their cost herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
MARY EILEEN KILBANE, J., CONCUR